REASONS FOR ALLOWANCE
Claims 11-20 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 11, reacting a compound of Formula (I), defined as R1-L-X-R3, with a compound of Formula (II), defined as HZ-R2, to form a macromolecular compound of Formula (III), defined as RI-L-Y; wherein: R1 represents a macromolecular polymer backbone, L represents an aryl or an arylalkyl, R2 represents an alkane, alkene, or alkyne, R3 represents CF3, H or C1-C10 alkane, X represents -C(O)-, -C(O)-C(CH2)- or -C(CH2)-C(O)-, Y represents -C(OH)(R3)-Z-R2, -C(O)-CH(R3)-CH2-Z-R2 or - CH(C(O)R3)-CH2-Z-R2; and Z represents S or NH.
Claims 12-19 depend from claim 11 and therefore contain the limitations of claim 11.
The limitations that are the basis for the allowance appear in claim 20, a compound of Formula (II), defined as HZ-R2, to form a macromolecular compound of Formula (III), defined as RI-L-Y; wherein: R1 represents a macromolecular polymer backbone, L represents an aryl or an arylalkyl, R2 represents an alkane, alkene, or alkyne, R3 represents CF3, H or C1-C10 alkane, X represents -C(O)-, -C(O)-C(CH2)- or -C(CH2)-C(O)-, Y represents -C(OH)(R3)-Z-R2, -C(O)-CH(R3)-CH2-Z-R2 or - CH(C(O)R3)-CH2-Z-R2; and Z represents S or NH.

The present claims are allowable over the closest prior art, namely Yonekawa, Macromolecules, 2012, 45, 6640-6647 (cited in the IDS filed on 6/25/2020), Lexnoff (US 4,758,623), Sun, Nanoscale, 2010, 2 548-558, and Takeda (US 4,533,678).
Yonekawa teaches reacting tricarbonyl group containing polystyrene with alcohols in a reversible reaction (Scheme 1). Yonakewa falls outside the scope of the instant claims because the polymers of Yonekawa differ from the polymers of formula I of the instant claims and because the reactants of Yonekawa differ from the compound of formula II of the instant claims.
Lexnoff teaches trifluoroacetylthio substituted styrene polymers (abstract) which may be reacted with an amine (col. 7, ln. 63-68). The polymers of Lexnoff fall outside the scope of the instant claims because the polymers of Lexnoff have a sulfur atom between the aryl group and the trifluoroacetyl group which is not in the scope of the compound of formula I. Additionally, the reaction product of Lexnoff is a thiol (or elimination product), while the reaction product of the instant claims is an addition product, where the amine is incorporated into the polymer side group.
Sun teaches the block copolymer 
    PNG
    media_image1.png
    100
    260
    media_image1.png
    Greyscale
 is reacted with the diamine 
    PNG
    media_image2.png
    20
    152
    media_image2.png
    Greyscale
 to give a copolymer having a sidegroup -ph-CH2-NH-CH2-CH2-.. (Scheme 1). The block copolymer of Sun falls in the scope of the compound of formula I. However, Sun falls outside the scope of the claims because the product of the instant claims is required to have an -OH or -C(O)- group off the aryl group (L). Rather, Sun teaches the product is an exchange reaction, where the amine group replaces the oxygen atom of the aldehyde group. Additionally, the diamine of Sun falls outside the scope of the claimed compound of formula (II) because the diamine of Sun contains ether groups and are not an alkane, alkene, or alkyne as required by the instant claims.
Takeda teaches reacting polyvinylbenzaldehdye with phenylenediamine. Polyivnylbenzaldehyde falls in the scope of claimed Formula I. Takeda falls outside the scope of the instant claims because phenylenediamine falls outside the scope of claimed formula II and because the product of Takeda is a benzimadazolylphenyl group and not the groups falling in the scope of claimed variable Y.

Because the limitations of claims 11 and 20 are not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764